Case 17-17960        Doc 25     Filed 04/16/19     Entered 04/16/19 13:28:59          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17 B 17960
         Samyra S Williams

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 06/13/2017.

         2) The plan was confirmed on 08/16/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Dismissed on 10/24/2018.

         6) Number of months from filing to last payment: 16.

         7) Number of months case was pending: 22.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-17960             Doc 25         Filed 04/16/19    Entered 04/16/19 13:28:59                 Desc         Page 2
                                                          of 4



 Receipts:

           Total paid by or on behalf of the debtor                    $8,085.00
           Less amount refunded to debtor                                $693.01

 NET RECEIPTS:                                                                                             $7,391.99


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                        $4,000.00
     Court Costs                                                                      $0.00
     Trustee Expenses & Compensation                                                $311.97
     Other                                                                            $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                         $4,311.97

 Attorney fees paid and disclosed by debtor:                            $0.00


 Scheduled Creditors:
 Creditor                                              Claim         Claim            Claim        Principal       Int.
 Name                                        Class   Scheduled      Asserted         Allowed         Paid         Paid
 AAA Checkmate LLC                       Unsecured      1,500.00       1,286.91         1,286.91           0.00        0.00
 Acceptance Now                          Unsecured      3,219.00            NA               NA            0.00        0.00
 American InfoSource LP                  Unsecured      1,889.00       1,853.14         1,853.14           0.00        0.00
 American InfoSource LP as agent for     Unsecured      1,800.00       1,498.75         1,498.75           0.00        0.00
 AT&T Mobility II LLC                    Unsecured      1,800.00       2,028.12         2,028.12           0.00        0.00
 ATG Credit LLC                          Unsecured          46.00           NA               NA            0.00        0.00
 Bank of America                         Unsecured           0.00           NA               NA            0.00        0.00
 Brother Loan & Finance                  Unsecured      1,500.00       1,286.91         1,286.91           0.00        0.00
 Champion First                          Unsecured         880.00      1,765.04         1,765.04           0.00        0.00
 City of Chicago Department of Revenue   Unsecured      2,600.00       1,801.53         1,801.53           0.00        0.00
 Comcast Cable                           Unsecured      1,000.00            NA               NA            0.00        0.00
 Commonwealth Edison Company             Unsecured      1,000.00         360.06           360.06           0.00        0.00
 Crystal Rock Finance LLC                Unsecured           0.00      1,375.25         1,375.25           0.00        0.00
 Crystal Rock Finance LLC                Unsecured           0.00      1,375.25         1,375.25           0.00        0.00
 Fifth Third Bank                        Unsecured         601.40           NA               NA            0.00        0.00
 Healthlab                               Unsecured          41.61           NA               NA            0.00        0.00
 Illinois Dept of Revenue 0414           Unsecured           0.00         51.00            51.00           0.00        0.00
 Illinois Dept of Revenue 0414           Priority            0.00        513.13           513.13        288.74         0.00
 Illinois Tollway                        Unsecured         700.00      1,577.80         1,577.80           0.00        0.00
 Internal Revenue Service                Priority       3,369.00           0.00             0.00          10.08        0.00
 Internal Revenue Service                Unsecured           0.00          0.00             0.00           0.00        0.00
 Jefferson Capital Systems LLC           Unsecured         503.00        503.59           503.59           0.00        0.00
 Metropolitan Advanced Rad. Svc          Unsecured          22.37           NA               NA            0.00        0.00
 Northwest Collectors                    Unsecured          84.00           NA               NA            0.00        0.00
 Northwestern Mem. Phys. Group           Unsecured         511.00           NA               NA            0.00        0.00
 Northwestern Memorial Hospital          Unsecured          25.00           NA               NA            0.00        0.00
 Peoples Energy Corp                     Unsecured      1,100.00       1,134.04         1,134.04           0.00        0.00
 Phoenix FIN SRVC                        Unsecured         350.00           NA               NA            0.00        0.00
 Rush Medical Center                     Unsecured         150.00           NA               NA            0.00        0.00
 Santander Consumer USA                  Unsecured           0.00           NA               NA            0.00        0.00
 Skopos Financial LLC                    Secured       15,553.00     15,689.69        15,689.69       1,738.66    1,042.54



UST Form 101-13-FR-S (9/1/2009)
Case 17-17960            Doc 25   Filed 04/16/19    Entered 04/16/19 13:28:59                Desc       Page 3
                                                   of 4



 Scheduled Creditors:
 Creditor                                       Claim         Claim        Claim         Principal       Int.
 Name                                Class    Scheduled      Asserted     Allowed          Paid          Paid
 West Suburban Medical Center     Unsecured         150.00           NA             NA           0.00        0.00


 Summary of Disbursements to Creditors:
                                                               Claim          Principal                 Interest
                                                             Allowed              Paid                     Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00                  $0.00
       Mortgage Arrearage                                     $0.00              $0.00                  $0.00
       Debt Secured by Vehicle                           $15,689.69          $1,738.66              $1,042.54
       All Other Secured                                      $0.00              $0.00                  $0.00
 TOTAL SECURED:                                          $15,689.69          $1,738.66              $1,042.54

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00             $0.00                   $0.00
        Domestic Support Ongoing                               $0.00             $0.00                   $0.00
        All Other Priority                                   $513.13           $298.82                   $0.00
 TOTAL PRIORITY:                                             $513.13           $298.82                   $0.00

 GENERAL UNSECURED PAYMENTS:                             $17,897.39                  $0.00               $0.00


 Disbursements:

          Expenses of Administration                            $4,311.97
          Disbursements to Creditors                            $3,080.02

 TOTAL DISBURSEMENTS :                                                                           $7,391.99




UST Form 101-13-FR-S (9/1/2009)
Case 17-17960        Doc 25      Filed 04/16/19     Entered 04/16/19 13:28:59            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/16/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
